Case: 15-50420      Document: 00513552307         Page: 1    Date Filed: 06/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50420
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAUL DELGADILLO-NUNEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:14-CR-1582-3


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Raul Delgadillo-Nunez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Delgadillo-Nunez has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     Although counsel states that Delgadillo-Nunez’s appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50420    Document: 00513552307    Page: 2   Date Filed: 06/17/2016


                                No. 15-50420

waiver is valid, counsel does not discuss the validity of the appeal waiver or
district court’s compliance with Federal Rule of Criminal Procedure 11. An
appeal waiver in the plea agreement does not waive the district court’s
compliance with Rule 11 or the need to brief this issue adequately in an Anders
brief. See United States v. Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir.
2012); see also United States v. Brown, 328 F.3d 787, 789-90 (5th Cir. 2003).
Nevertheless, our independent review confirms that the guilty plea was
knowing and voluntary. We therefore concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                      2